tcmemo_1998_404 united_states tax_court shigenori kudo and motomi kudo et al petitioners v commissioner of internal revenue respondent docket nos filed date john gigounas and edward b simpson for petitioners allan d hill for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows cases of the following petitioners are consolidated herewith toraya corporation docket no yoshinori takao and estate of akiko takao deceased yoshinori takao successor-in-interest docket nos and shigenori kudo and motomi kudo docket nos and additions to tax_year deficiency sec_6662 dollar_figure dollar_figure big_number big_number yoshinori takao and estate of akiko takao deceased yoshinori takao successor-in-interest docket nos and additions to tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure -- big_number -- -- -- dollar_figure big_number -- -- -- big_number big_number -- -- -- big_number toraya corporation docket no additions to tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure -- big_number big_number -- -- dollar_figure big_number -- -- -- big_number big_number -- -- -- big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are set forth below shigenori kudo and motomi kudo docket nos and after concessions the following issues remain in dispute whether petitioners shigenori kudo scott and motomi kudo motomi hereinafter collectively referred to as the kudos received unreported income in the amounts of dollar_figure and dollar_figure for and respectively as shown by unexplained bank_deposits made by them during those years we hold that they received unreported income in the amounts decided herein whether the kudos are liable for accuracy-related_penalties for negligence under sec_6662 for and we hold that they are yoshinori takao and estate of akiko takao deceased yoshinori takao successor-in-interest docket nos and the parties settled some of the adjustments determined in the notices of deficiency dated date and date as follows the kudos agree that the adjustments entitled rec'd from toraya corp rest are correct to the extent of dollar_figure in and dollar_figure in respondent agrees that the kudos are entitled to additional schedule a deductions for and in the amounts of dollar_figure and dollar_figure respectively respondent concedes the adjustment for entitled taxes paid_by employer in the amount of dollar_figure the kudos concede that the adjustment for taxes paid_by employer for should be dollar_figure respondent concedes that the adjustment entitled unexplained deposits for in the amount of dollar_figure should be reduced to dollar_figure respondent concedes that the adjustment entitled unexplained deposits for in the amount of dollar_figure should be reduced to dollar_figure by dollar_figure representing an insurance payment and dollar_figure representing refunds of state and federal taxes after concessions the following issues remain in dispute the parties have settled some of the adjustments as follows respondent concedes that the adjustments for unexplained deposits and should be reduced by dollar_figure and dollar_figure respectively the takaos agree that dollar_figure of the dollar_figure adjustment for unexplained deposits for attributable to deposits to the industrial bank of japan and to the chou trust and banking co is taxable_income not reported on their return respondent concedes the adjustments for dividend income should be decreased as follows dollar_figure big_number big_number big_number the takaos concede the remaining amounts under this adjustment which are dollar_figure for each year in issue respondent concedes the adjustments entitled purchase expenses for all the years in issue respondent and the takaos agree that adjustments for advertising expenses--schedule c for and are settled by reducing the amounts by dollar_figure and dollar_figure respectively respondent and the takaos agree that adjustments for car and truck expenses--schedule c are settled by reducing the amounts as follows dollar_figure big_number big_number big_number in the stipulation of settled issues the years are shown as and we assume the years should have been shown as above inasmuch as is not involved in the instant case should our assumption be erroneous the parties should calculate the adjustments for car and truck expenses--schedule c in the rule_155_computations in the manner necessary to comport with the agreement of the parties respondent concedes adjustments for depreciation expenses--schedule c for all years in issue respondent concedes adjustment entitled repairs expense --schedule c for respondent concedes adjustment for supplies expenses -- schedule c for all years in issue respondent and the takaos agree the adjustments for travel expenses--schedule c are settled by reducing the amounts as follows dollar_figure continued continued big_number big_number big_number in the stipulation of settled issues the years are shown as and we assume the years listed should have been shown as above inasmuch as tax_year is not involved in the instant case should our assumption be erroneous the parties should calculate the adjustments for travel_expenses -- schedule c in the rule_155_computations in the manner necessary to comport with the agreement of the parties respondent and the takaos agree adjustments for meal expenses--schedule c for and are settled by reducing the amounts by dollar_figure and dollar_figure respectively respondent concedes adjustments for cma investors expense--schedule e for and respondent concedes adjustments for cleaning-- respondent concedes adjustments for depreciation--t n schedule e for leasing--schedule e for schedule c for and schedule c for and respondent concedes adjustments for dishes expense-- the takaos concede adjustments for staff meetings-- respondent concedes adjustments for legal and professional--schedule c for the takaos concede the correctness of the dollar_figure adjustment for itemized_deductions for state_income_tax for respondent concedes that the dollar_figure adjustment for itemized_deductions for state_income_tax for should be reduced by dollar_figure the takaos concede the correctness of the adjustments for child care--sch c for and in the amounts of dollar_figure and dollar_figure respectively the takaos and respondent agree that adjustments for insurance expense--sch c are reduced by dollar_figure for each of the years and the takaos and respondent agree that adjustments for imputed_interest income are settled by reducing the dollar amounts as follows dollar_figure big_number big_number big_number whether petitioners yoshinori takao yoshinori and akiko takao akiko hereinafter collectively referred to as the takaos received unreported taxable_income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively as shown by unexplained bank_deposits made by them during those years we hold that they received unreported income in the amounts decided herein whether the takaos received additional unreported income in the amounts of dollar_figure and dollar_figure for and respectively as shown by certain cash purchases made by them during those years we hold that they received additional unreported income in the amounts decided herein whether the takaos are entitled to investment_interest deductions in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively we hold that they are not whether the takaos are liable for an addition_to_tax for late filing under sec_6651 for we hold that they are whether the takaos are liable for an addition_to_tax for negligence under sec_6653 for and accuracy-related_penalties for negligence under sec_6662 for and we hold that they are whether the takaos are liable for an addition_to_tax for substantial_underpayment of tax under sec_6661 for we hold that they are toraya corporation docket no after concessions the following issues remain in dispute in a stipulation of settled issues filed date and an amended stipulation of settled issues filed date the parties agreed as follows respondent concedes that adjustments for purchase expense should be decreased as follows respondent also concedes that toraya is entitled to an additional dollar_figure purchase expense in respondent concedes adjustments for amortization expense for all years in issue respondent and toraya agree that adjustments for business travel are settled by reducing the amounts shown as follows respondent and toraya agree that adjustments for truck expense for all years in issue are settled by reducing the amounts as follows dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number toraya concedes that the adjustment for employee meeting expense for in the amount of dollar_figure is correct respondent concedes that the adjustment for office expenses for should be reduced by dollar_figure the remaining amounts for the years in issue under this adjustment remain in dispute respondent concedes adjustments entitled restaurant expenses for and respondent concedes the adjustment for rent expenses for respondent concedes adjustments entitled depreciation expenses -- auto and depreciation expenses -- other for all continued whether petitioner toraya corp toraya received unreported income from sales in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively as shown by cash deposits made by the kudo sec_5 and cash deposits and cash purchases made by the takaos during those years we hold that toraya received unreported income in the amounts decided herein whether toraya is entitled to deduct payments classified as office expenses made to motomi in and in the amounts of dollar_figure and dollar_figure respectively we hold that it is to the extent decided herein continued years in issue expenses for for respondent concedes the adjustment for repair sec_11 respondent concedes adjustments for earthquake damage respondent concedes the adjustment for payment from franchise tax board for respondent concedes that toraya is entitled to a dollar_figure targeted_jobs_credit and an investment_tax_credit of dollar_figure in toraya concedes the adjustment for gain on disposition of vehicles for expense for and respondent concedes adjustments for employee_benefits petitioner and toraya agree that toraya is entitled to deductions for imputed_interest expense as follows dollar_figure big_number big_number big_number respondent conceded on opening brief that cash deposits into the kudos' bank accounts in the amounts of dollar_figure for and dollar_figure for are not gross_receipts of toraya whether toraya is entitled to claim or treat as cost_of_goods_sold the payments made to joan takao joan and junichi takao junichi in the amounts of dollar_figure to joan in and dollar_figure to joan and dollar_figure to junichi in we hold that it is entitled to claim them to the extent decided herein whether toraya is entitled to claim as cost_of_goods_sold dollar_figure in representing the beginning_inventory balance of a restaurant toraya closed that year we hold that it is to the extent decided herein whether toraya is liable for an addition_to_tax for late filing under sec_6651 for we hold that it is whether toraya is liable for an addition_to_tax for negligence under sec_6653 for and accuracy- related penalties under sec_6662 for through we hold that it is whether toraya is liable for an addition_to_tax for substantial_underpayment of tax under sec_6661 for we hold that it is alternatively if the court determines that toraya had unreported income from unreported sales whether it is entitled to theft_loss deductions for through we hold that it is not respondent conceded on opening brief that toraya is not liable for a late filing addition under sec_6651 for findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference facts relating to the kudos when scott and motomi filed their petitions herein they resided in burlingame california in and and for previous years the kudos were employed by toraya which owned and operated two japanese restaurants one located in berkeley california berkeley restaurant and the other located pincite post street in san francisco california post street restaurant the kudos were employed at the post street restaurant motomi was the manager of that restaurant yoshinori and akiko motomi's father and mother owned all of the shares of toraya akiko died about months before this case was tried motomi had attended college she took business and accounting courses in high school but not in college scott was born and educated in japan he studied english in hawaii and business administration at the university of san francisco scott is generally able to speak and understand english but he on occasion when her help was needed motomi also worked at a restaurant located on fillmore street which was owned by her parents is not completely fluent in or comfortable with it at trial scott testified with the aid of an interpreter motomi's duties at the post street restaurant generally consisted of seating customers answering the telephone and taking care of the cash register at times she also washed dishes and cleaned up when there was no one else around to help scott never handled the cash register or had anything to do with cash at the post street restaurant the kudos reported the following items of income on their and federal_income_tax returns item amount wages scott dollar_figure motomi big_number total wages dollar_figure interest big_number refund of state taxe sec_805 total dollar_figure item amount wages scott dollar_figure motomi big_number total wages dollar_figure interest big_number refund of state taxes total dollar_figure the kudos received additional payments from toraya in and as follows amount treatment by toraya motomi dollar_figure deducted as purchase expenses motomi big_number deducted as child care expenses scott big_number deducted as truck expenses motomi big_number deducted as office expenses total dollar_figure amount treatment by toraya motomi dollar_figure deducted as purchase expenses motomi big_number deducted as office expenses total big_number those additional payments were not reported on the kudos' forms w-2 for and and the payments were not reported as income by them on the tax returns they filed for those years on the federal_income_tax returns they filed for and the kudos did not claim any itemized_deductions for expenses they incurred on toraya's behalf the parties now agree that the dollar_figure and dollar_figure payments toraya made to motomi in and respectively are income to the kudos the parties also agree that the kudos are entitled to additional itemized_deductions on schedule a in the amounts of dollar_figure and dollar_figure for and respectively motomi handled the financial affairs for her family in and she deposited cash in the amounts of dollar_figure and dollar_figure respectively to the kudos' bank account no at sumitomo bank sumitomo account the takaos and edwin nakamura nakamura owned all of the interests in toraya apartments partnership toraya apartments of which nakamura was the managing general_partner toraya apartments' sole asset was a building located pincite post street san francisco california that building housed apartments and the post street restaurant in the kudos received two checks from toraya apartments in the amounts of dollar_figure and dollar_figure which were deposited in the sumitomo account the kudos have three children including nicholas who was unable to speak until he was years old nicholas' problem required the kudos to take him to several different doctors and various therapists and specialists although at one point the kudos were advised that nicholas would never speak or hear he began to speak when he was about years old he wa sec_11 years old at the time of trial nicholas' medical_expenses generally were not covered by insurance although some of his expenses may have been reimbursed by insurance in and the kudos did not claim any deductions for medical or dental expenses on their or income_tax return the kudos' relatives in japan knew of nicholas' condition and from time to time they would send small amounts of money to help pay for his treatment scott's parents had helped his exhibit which consists of four undated letters that apparently accompanied small money donations according to the continued brothers and sister and they wanted to equalize matters by helping scott also the kudos' relatives also sent cash gifts for family occasions such as christmas and birthdays scott made one or two trips to japan in and one trip in from time to time tenants at toraya apartments or restaurant employees would give motomi cash and she would write checks on their behalf for rent and other bills however the record is devoid of specific names dates or amounts of any of those transactions when the takaos went on trips motomi sometimes paid their bills and she was reimbursed by them in cash for instance in motomi wrote checks totaling dollar_figure to her parents' gardener in motomi wrote checks totaling dollar_figure to or on behalf of her brother junichi who needed money at the time because he was going through a divorce during and motomi often made separate multiple cash deposits on a single day several times per week for example on date motomi made three deposits for dollar_figure dollar_figure and dollar_figure all of the deposits were made at the same time ie on a single trip to the bank motomi purportedly made deposits in that manner because she put cash from different continued letters refer to nicholas as takao the exhibit was received in evidence for the nonhearsay purpose of showing the relatives' knowledge sources in separate envelopes but she did not save the envelopes nor keep any other contemporaneous_records of the sources of the cash nakamura a certified_public_accountant prepared the kudos' individual federal_income_tax returns for and previous years motomi would give him a manila envelope containing the kudos' forms a sheet of paper listing charitable_contributions and other deductions and other items she thought important nakamura did not request or receive bank records in preparing their income_tax returns nakamura did not include in the kudos' income certain payments from toraya because he viewed them as nontaxable reimbursements the kudos owned a personal_residence in san bruno california during and until date when they sold that residence during date the kudos purchased a personal_residence in burlingame california for which they paid dollar_figure during and the kudos made mortgage payments on their personal_residence in the amounts of dollar_figure and dollar_figure respectively facts relating to the takaos when they filed their petitions the takaos resided in burlingame california akiko died on date at the age of nakamura also prepared the returns for the takaos and toraya yoshinori was born in the united_states in he attended school here through third grade when he was years old yoshinori's father died and yoshinori and his mother moved to japan yoshinori completed his education through years of college in japan yoshinori married akiko in japan in they moved to the united_states in date yoshinori's understanding of english was not very good and he testified with the aid of an interpreter akiko was born in japan she could speak and understand very little english she could not write checks or drive nevertheless akiko handled the family's personal financial affairs and controlled all the takaos' personal savings and bank accounts during the years in issue and for prior years the takaos owned individually a japanese restaurant located pincite fillmore street san francisco california fillmore street restaurant which was managed by the takaos' younger son frank takao the fillmore street restaurant operated under the name toraya yoshinori purchased the fillmore street restaurant his first restaurant in during the years in issue the takaos owned percent of the shares of toraya which owned and operated the berkeley restaurant and the post street restaurant in and they operated also under the name toraya junichi the takao's oldest son managed the berkeley restaurant toraya closed the berkeley restaurant in date in and toraya operated only the post street restaurant during through akiko worked at the post street restaurant usually as a hostess when the restaurant was busy however she would write orders during through yoshinori worked mostly at the post street restaurant as a chef although he sometimes worked also at the berkeley restaurant in and akiko or motomi handled the cash at the post street restaurant during the years in issue the takaos owned a two-thirds interest in the toraya apartments the takaos' tax returns for through indicate yoshinori's occupation as retired the takaos' tax returns for and indicate akiko's occupation as retired the takaos reported the following items of taxable_income or loss on their tax returns for the years through amount item wages dollar_figure dollar_figure dollar_figure dollar_figure interest big_number big_number big_number big_number dividends -- -- -- -- refunds big_number -- sch c income big_number capital_gain or loss big_number -- big_number big_number other gains or losses -- -- -- big_number ira_distributions big_number sch e income big_number big_number big_number social_security -- -- -- total big_number big_number big_number big_number for the takaos also reported tax-exempt_interest income in the amount of dollar_figure for the takaos also reported nontaxable dividend distributions of dollar_figure the takaos received income or payments from among other things the following sources in through total wages dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_income banks sf federal savings big_number big_number big_number big_number big_number sumitomo big_number big_number big_number big_number big_number big_number big_number california first big_number big_number big_number total interest- banks big_number big_number big_number big_number big_number big_number big_number other interest irs big_number -- -- -- big_number john hancock edwin nakamura big_number -- -- -- -- -- big_number bruce bedig -- big_number big_number big_number big_number big_number big_number norager inc -- -- big_number -- -- -- big_number usa publishing -- -- big_number -- -- -- big_number partnership s-corp -- -- -- -- -- total other interest big_number big_number big_number big_number big_number big_number big_number total interest_income big_number big_number big_number big_number big_number big_number big_number installment_sales payments silver lake big_number big_number big_number big_number big_number -- big_number sierra lakes big_number big_number big_number big_number big_number big_number big_number total installment_sales big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number in nakamura gave akiko checks in the amounts of dollar_figure and dollar_figure from the silver lake and sierra lakes installment_sales the dollar_figure check represented yoshinori's share of the payments the dollar_figure check represented nakamura's share of the payment and constituted his profits on the sales which he gave to akiko because she had lent him money for the investments akiko did not deposit the dollar_figure check in the bank in the year she received it akiko kept cash in her home although yoshinori was aware that akiko kept cash at home in a safe and in other places around the house he had no idea how much she had on hand at any time while she was living only akiko had the combination to the safe akiko began to deposit money in banks in order to earn interest because nakamura and a bank employee advised her to do so akiko maintained accounts in banks before the years in issue when nakamura discovered that akiko was keeping cash at home and was told that akiko was paying cash for a mercedes benz he advised her against keeping cash in the house because of gangs which were breaking into japanese homes where they knew that cash was generally kept at home nakamura advised akiko to put her money in the bank motomi knew that akiko kept cash at home but motomi did not know how much cash akiko had at hand at any time motomi also was aware that akiko kept money in bank accounts at the time of trial motomi did not know how much cash akiko had at home at the time of her death but motomi believed that it was a large sum in akiko inherited big_number from her grandmotherdollar_figure in akiko lent that amount to her parents so that they could remodel an apartment they owned in japan her parents agreed to repay the loan by sending akiko dollar_figure per month ie the rental value of one room in the apartment for the rest of their lives yoshinori and akiko traveled to japan approximately twice a year and sometimes akiko brought back money given to her by her parents on occasion friends from japan visiting the takaos brought money to them from akiko's parents akiko's father died before but her mother was still alive through and continued to repay the loan through that time therefore akiko received dollar_figure each year in issue for the repayment of the loan to her parents and that amount is not taxable_income to the takaos kendo is a form of martial arts yoshinori was active in the kendo organization he served as president of the u s kendo association and traveled around the united_states to promote the the record does not disclose the equivalent in dollars sport yoshinori held the second highest kendo rank and was a representative to the world kendo association in japan because of yoshinori's frequent travel the takaos gave nakamura a power_of_attorney to write checks on their behalf nakamura had handled the takaos' financial affairs and prepared their tax returns since during the years in issue the takaos made bank_deposits as follows year amount dollar_figure big_number big_number big_number of the deposits dollar_figure dollar_figure and dollar_figure were deposited into bank accounts in japan the parties have stipulated that those deposits were rents received from an apartment building the takaos owned in tokyo japan construction of the apartment building was completed in the parties have stipulated further that only dollar_figure of the japanese bank_deposits is taxable_income rather than the dollar_figure determined in the notice_of_deficiency the rental deposits in the japanese banks were not reported on the takaos' return because nakamura believed that since japanese tax returns were filed there was no need to report the income on the u s returns because of the foreign_tax_credit of the above-listed unexplained deposits the following consisted of cash deposits year amount dollar_figure big_number big_number big_number on date akiko used dollar_figure in cash to purchase a cashier's check on date yoshinori paid dollar_figure in cash to purchase a mercedes benz on date akiko used dollar_figure in cash to purchase a traveler's check during date yoshinori nakamura harry norager and a dr morrison became shareholders in norager inc norager on date norager purchased the capri restaurant from pier inc pier the purchase_price was dollar_figure consisting of dollar_figure in cash which was borrowed from alameda first bank and a note in the amount of dollar_figure given to the former owners of the capri restaurant the takaos owned a 25-percent interest in the capital stock of norager operation of the capri restaurant was norager's only business activity dr morrison withdrew from the venture in and henry norager withdrew in leaving only nakamura and yoshinori with interests in the venture after on date nakamura executed a promissory note on behalf of norager wherein norager promised to pay yoshinori the sum of dollar_figure with interest from that date at the rate of percent per year the due_date of any unpaid principal and accrued interest was date although norager had the right to pay all or part of the amount due before that due_date during the takaos lent honkers sound co inc honkers at least dollar_figure honkers operated a stereo store and sold stereo equipment honkers ceased doing business during honkers was owned by henry m hong and carol j hong in the government's opening brief respondent concedes that the takaos are entitled to a capital_loss deduction for for bad_debt losses from loans to honkers and norager and to an ordinary_loss deduction of dollar_figure for resulting from their ownership of shares in norager on date nakamura executed a promissory note on behalf of toraya apartments wherein toraya apartments agreed to pay akiko or yoshinori dollar_figure with interest from that date at the rate of percent per year the due_date of the promissory note was date but toraya apartments had the right to pay some or all of the amount due before that due_date investment_interest in nakamura wrote a check for dollar_figure to pier from a special account that was in his name although the money in the account belonged to yoshinori the check purportedly was interest on a loan that arose from the purchase of an operating license for the capri restaurant and certain furniture and fixtures from pier for the takaos filed form_4952 investment_interest expense deduction with their tax_return on which is reflected interest_expense on investment debts paid_or_accrued in in the amount of dollar_figure allowed investment_interest expense in the amount of dollar_figure and disallowed investment_interest expense in the amount of dollar_figure the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a--itemized deductions for for the takaos filed form_4952 investment_interest expense deduction with their tax_return on which is reflected investment_interest expense paid_or_accrued in in the amount of dollar_figure disallowed investment_interest expense from in the amount of dollar_figure investment_interest expense deduction in the amount of dollar_figure and disallowed investment_interest expense in the amount of zero the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a--itemized deductions for on schedule b of the tax_return he filed for nakamura reported income of dollar_figure from yoshinori for the takaos filed form_4952 investment_interest expense deduction with their tax_return on which is reflected investment_interest expense paid_or_accrued in in the amount of dollar_figure investment_interest expense deduction in the amount of dollar_figure and disallowed investment_interest expense in the amount of zero the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a-- itemized_deductions for on the return he filed for nakamura reported dollar_figure interest_income from yoshinori the payment purportedly consisted of interest on a loan from nakamura to the takaos to enable yoshinori to make a payment on a loan he owed his sister sachiko hada hada and service charge interest the record is silent as to the purpose of the hada loan or the nature of the transaction for which the service charge interest was calculated on date the takaos and nakamura signed a promissory note in which the takaos promised to pay hada dollar_figure in two payments with the first payment of dollar_figure due on or before date and the second payment of dollar_figure due on or before date nakamura agreed to secure payment on the loan no interest was due on the loan if timely principal payments were made subsequently on date yoshinori signed a note promising to pay nakamura dollar_figure with interest at the rate of dollar_figure percent per month computed from and after date the note specified that nakamura could designate payments on the note as an application of accrued interest the note indicated that proceeds from the loan from nakamura would be used for the first payment of the hada loan for the takaos filed form_4952 investment_interest expense deduction with their tax_return on which is reflected investment_interest expense paid_or_accrued in in the amount of dollar_figure investment_interest expense deduction in the amount of dollar_figure and disallowed investment_interest expense in the amount of zero the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a-- itemized_deductions for purportedly based on imputed_interest on a loan from hadadollar_figure throughout their association yoshinori was involved in several financial dealings with nakamura and he trusted and relied on nakamura yoshinori delegated many of his financial affairs to nakamura nakamura is listed as a signatory on the takaos' business checking account he prepared the takaos' tax returns for the years through as well as toraya's tax returns for the same years the takaos' tax_return was filed date respondent granted the takaos an extension to file their tax_return until date facts relating to toraya when it filed its petition toraya maintained its principal_place_of_business in san francisco california toraya was an accrual basis taxpayer in toraya began changing its restaurants' menus from standard sitdown restaurant fare to sushi bar fare however the restaurants did not maintain a straight sushi bar menu at that time the sushi bar concept was known in japan but not common in there is no evidence that any interest was in fact paid that it was declared by hada or whether it would have qualified as investment_interest the san francisco area yoshinori traveled to japan and other places to learn how to operate a sushi bar restaurant and to investigate and purchase necessary equipment in and toraya operated the post street restaurant and the berkeley restaurant after date toraya operated only the post street restaurant because toraya closed the berkeley restaurant after junichi who served as manager of that restaurant left the san francisco area on its return toraya claimed dollar_figure in office expenses of which dollar_figure purportedly was paid to motomi to reimburse her for expenses she incurred in maintaining an office in her home on its return toraya claimed dollar_figure in office expenses all of which purportedly was paid to motomi to reimburse her for expenses she incurred in maintaining an office in her home junichi is yoshinori and akiko's son and motomi's brother joan was junichi's wife during the years and they were subsequently divorceddollar_figure although junichi managed the day- to-day operations of the berkeley restaurant joan handled its financial affairs in a manner similar to the way motomi handled the financial affairs for the post street restaurant that is junichi would take home the receipts from the restaurant the waitress tags the cash register receipts and all the charge tickets and joan would reconcile the cash register tape to the at the time of trial junichi was living in hawaii and joan in the state of washington junichi and joan are not parties in this case daily receipts she kept a daily sales journal and at the end of the month she would total up that journal and send it to nakamura so that he could calculate the sales_tax and pay it junichi purchased food for the berkeley restaurant during and part of nakamura would write a check to joan on toraya's account and she would deposit it in an account joan maintained at a bank located two blocks from the berkeley restaurant junichi would then draw out cash as needed to pay for food for the berkeley restaurant junichi used cash because the best produce markets in the san francisco area supplying japanese restaurants were run by japanese families who accepted cash only in and toraya wrote the following checks to joan date check no amount memo notation dollar_figure -- big_number purchases cash big_number pur big_number purchases big_number -- big_number purchases big_number purchases big_number -- -- big_number -- big_number -- big_number -- big_number -- big_number -- big_number -- big_number -- total big_number date check no amount memo notation dollar_figure -- big_number -- big_number -- big_number -- big_number payroll total big_number in toraya wrote the following checks to cash which were endorsed by junichi date check no amount memo notation dollar_figure produce big_number sushi bar food big_number jun remb produce the checks were signed by nakamura and drawn on toraya's bank account until joan left junichi nakamura made the checks payable to joan because the custom in the takao families was for the women to handle the money on its and tax returns toraya treated the payments to joan and the checks payable to cash and endorsed by junichi as purchases in the cost_of_goods_sold section of the returns toraya's general ledger shows that the beginning_inventory for the berkeley restaurant in the amount of dollar_figure remained on its records when that restaurant was closed on date inventory remaining when the berkeley restaurant was closed was transferred to toraya's post street restaurant toraya's beginning_inventory reported on its return included the berkeley inventory plus the post street inventory at the end of only the post street restaurant was open on its tax_return toraya wrote off the dollar_figure berkeley restaurant beginning_inventory as a purchases expense toraya's inventory was not commingled with the fillmore street restaurant's inventory or transferred to the fillmore street restaurant the fillmore street restaurant was a straight sushi bar and served mostly fish dishes the post street and berkeley restaurants served more meat dishes frozen meat could be transferred but frozen fish was not appropriate for sushi toraya's tax returns reflect the following gross_receipts cost_of_goods_sold cogs taxable_income before net_operating_loss nol and unappropriated retained earnings per toraya's books_and_records for the years through gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure cogs big_number big_number big_number big_number taxable_income before nol big_number big_number big_number big_number retained earnings per books big_number big_number dollar_figure big_number nakamura advised the takaos that every cash transaction should be rung up he also advised the takaos to check the waitress tags against the cash register tapes at the end of the day to make sure that every transaction was recorded nakamura did not observe personally the counting of the cash at the restaurants nakamura prepared toraya's tax returns for the years ending and in preparing toraya's tax returns nakamura believed that he was picking up all taxable sales he did not have waitress tags from daily sales cash receipt records or bills and statements from the restaurants toraya filed its calendar_year tax_return on or about date it filed its calendar_year tax_return on or about date toraya had an extension to file the return to date respondent concedes that toraya timely filed its return opinion the commissioner's deficiency determination is normally entitled to a presumption of correctness 774_f2d_932 9th cir and the burden of proving the determination erroneous generally rests on the taxpayer rule a 290_us_111 however in the case of unreported income the rule in the court_of_appeals for the ninth circuit to which this case is appealable is that the presumption in favor of the commissioner arises only where it is supported by a minimal factual foundation linking the taxpayer with income-producing activity see eg 116_f3d_1309 9th cir rapp v commissioner supra 743_f2d_670 9th cir affg tcmemo_1982_666 680_f2d_1268 9th cir 596_f2d_358 9th cir the commissioner must offer some foundational support for the deficiency determination before the presumption of correctness attaches to it revg 67_tc_672 once the government has carried its initial burden of introducing some minimal evidence linking the taxpayer with income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous rapp v commissioner supra pincite 745_f2d_541 9th cir affg tcmemo_1982_371 702_f2d_1288 9th cir respondent has established petitioners' connection with an income-producing activity such as the restaurant rental property the lending of money and the sale of real_estate therefore petitioners bear the burden of proving that respondent erred sec_6001 requires all taxpayers to maintain adequate books_and_records of taxable_income in the absence of adequate_records the commissioner is authorized to reconstruct a taxpayer's income by any reasonable method that clearly reflects the taxpayer's income sec_446 348_us_121 643_f2d_1383 9th cir affg per curiam tcmemo_1979_3 94_tc_654 one of these methods the bank_deposits and cash expenditure method has long been sanctioned by the courts 102_tc_632 see eg 730_f2d_1292 9th cir 650_f2d_994 9th cir bank_deposits are prima facie evidence of income and the commissioner need not prove a likely source of that income clayton v commissioner supra pincite 87_tc_74 the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge clayton v commissioner supra pincite 96_tc_858 affd 959_f2d_16 2d cir the taxpayer has the burden of proving that the deposits came from a nontaxable source see 591_f2d_1243 9th cir 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 unreported income the kudos in the notice_of_deficiency respondent determined that for the kudos had unreported income as shown by unexplained bank_deposits of dollar_figure respondent now concedes that the adjustment for should be reduced to dollar_figure the record is silent as to the ground for the reduction for respondent determined that the kudos had unreported income as shown by unexplained bank_deposits of dollar_figure respondent now concedes that dollar_figure of the unexplained deposits came from a nontaxable insurance payment and that dollar_figure came from nontaxable tax refunds thus the amount at issue for is dollar_figure the kudos testified that they received some insurance reimbursements and contributions from relatives for medical_expenses of their son nicholas however the testimony was not specific as to amounts sources or dates similarly motomi and scott testified that they periodically received gifts from relatives in japan for holidays and other celebrations motomi also testified that she sometimes wrote checks to pay bills for tenants of the apartments and restaurant employees who did not have bank accounts and they gave her the cash she also paid her parents' gardener when they traveled and was repaid in cash when they returned again the testimony was vague the court is not required to accept unsubstantiated testimony 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 nevertheless we believe that the kudos did receive some amounts of this nature and that those amounts were deposited in the bank we thus find that the kudos are entitled to reductions of their unexplained bank_deposits in addition to those conceded by respondent as follows item insurance reimbursements contributions from relatives for nicholas other gifts from relatives reimbursements--parents reimbursements--check writing total reductions dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure although scott testified that he made one or two trips to japan in and one in bringing back money both times we do not allow any additional_amounts based on that testimony it is too vague for us to make findings regarding the dates and amounts neither do we allow anything in for repayment of a loan to motomi's brother junichi although there is evidence that a loan was made in that year the record is silent as to when if ever or in what amounts or form junichi repaid it with regard to the remaining unexplained bank_deposits we sustain respondent we turn now to the penalties for and under sec_6662 sec_6662 respondent determined that the kudos are liable for accuracy-related_penalties for negligence under sec_6662 for and petitioners contend that the kudos were not negligent because they relied in good_faith on nakamura to prepare their tax returns properly for those years respondent contends that petitioners failed to prove that the kudos had reasonable_cause for understating their income on their returns for or and respondent contends that the understatements constitute negligence within the meaning of sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment of petitioners’ tax was due to negligence or intentional disregard of rules or regulations sec_6662 and to a substantial_understatement sec_6662 petitioners bear the burden of proving that respondent's determination is erroneous rule a 56_tc_248 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 any understatement is reduced by the portion of the understatement attributable to an item for which there is substantial_authority for the treatment by the taxpayer or where the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 the kudos’ failure to maintain and to produce reliable records of their financial transactions and taxable_income supports a conclusion of negligence 92_tc_899 40_tc_30 moreover they cannot avoid the penalty on the grounds of reliance on their tax preparer because the kudos did not provide nakamura with bank records or other records of the bank_deposits sufficient to prepare their returns accurately 88_tc_654 the evidence justifies imposition of the penalty for negligence and or substantial_understatement for each year we apply the penalty only to the portion of the understatement attributable to unexplained bank_deposits and to the taxes paid_by employer issue for not to other items raised in the notice_of_deficiency the takaos unreported income respondent contends that the takaos had unreported income for the years in issue as evidenced by the unexplained bank_deposits and cash purchases described below except to the extent conceded petitioners contend that the takaos did not underreport their income unexplained bank_deposits in the notices of deficiency for through respondent determined that the takaos had unexplained bank_deposits in the amounts set forth below however respondent concedes that the adjustments for unexplained bank_deposits should be reduced as shown below additionally petitioners concede that the takaos' japanese rental income was understated as described below for the unexplained bank_deposits and respondent's concession are as follows source amount cash deposits to accounts in united_states dollar_figure check from usa publishing big_number checks from toraya apartments big_number check from robert wong big_number check from toraya corp big_number check from motomi big_number check from thomas timbale big_number deposits to transamerica account big_number deposits from unknown sources big_number total big_number less amount conceded big_number unexplained deposits in issue big_number in a stipulation of settled issues respondent conceded that the adjustment for unexplained deposits in the notice_of_deficiency for should be reduced dollar_figure but respondent did not identify the source or sources from which the conceded amounts came for purposes of the discussion below we assume that the source is either cash deposits to accounts in the united_states or deposits from unknown sources should our assumption be incorrect the parties should make the appropriate correction in their rule calculation in order that the calculation comports with respondent's concession for the unexplained bank_deposits and respondent's concession are as follows source amount cash deposits to accounts in united_states dollar_figure check from usa publishing big_number check from robert wong big_number check from motomi big_number check from thomas timbale big_number deposits to transamerica account big_number check from kanda a g check from fusaku aaoyaga total big_number less amount conceded big_number unexplained deposits in issue big_number in a stipulation of settled issues respondent conceded that the adjustment for unexplained deposits in the notice_of_deficiency for should be reduced dollar_figure but respondent did not identify the source or sources from which the conceded amounts came for purposes of the discussion below we assume that the source is either cash deposits to accounts in the united_states or deposits from unknown sources should our assumption be incorrect the parties should make the appropriate correction in their rule calculation in order that the calculation comports with respondent's concession for the unexplained bank_deposits are as follows source amount cash deposits to accounts in united_states dollar_figure checks from toraya apartments big_number check from motomi big_number check from yashitaki aoyagi check from california physicians big_number check from nakamura big_number deposits from unknown sources big_number unexplained deposits in issue big_number for the unexplained bank_deposits and petitioners' concession are as follows source amount cash deposits to accounts in united_states dollar_figure deposits to accounts in japan big_number check from usa publishing big_number check from toraya apartments big_number check from alameda county big_number deposits from unknown sources big_number total big_number less deposits to accounts in japan conceded big_number unexplained deposits in issue big_number the takaos agree that dollar_figure of the dollar_figure deposited to accounts in japan is taxable_income from rents that was not reported on their tax_return as we stated supra bank_deposits are prima facie evidence of income and respondent need not prove its likely source clayton v commissioner t c pincite 92_tc_661 tokarski v commissioner t c pincite petitioners have the burden of proving that the unexplained bank_deposits came from a nontaxable source calhoun v united_states f 2d pincite ruark v commissioner f 2d pincite petitioners contend that a nontaxable source of the unexplained bank_deposits consists of cash sent to the takaos from akiko's mother in japan petitioners assert further that another nontaxable source consists of a cash hoard that akiko had accumulated before date from cash the takaos received between through from akiko's parents from interest_income dollar_figure paid to the takaos between and and from payments they received from the sales of the silver lake and sierra lakes properties according to petitioners over dollar_figure in plus an additional dollar_figure in later years dollar_figure respondent contends that yoshinori's testimony regarding any nontaxable sources for the unexplained bank_deposits was vague and inconsistent respondent maintains that yoshinori failed to establish the amount the takaos received between and from the alleged nontaxable sources in addition respondent asserts that yoshinori has not established that the takaos did not spend some or all of those funds or deposit them into their bank accounts during those years except to the extent explained below we agree with respondent that petitioners have not established a nontaxable source for the unexplained bank_deposits cash from japan petitioners testified that during the years in issue akiko brought back money from japan or received it in the mail from her mother as repayment on a loan akiko made to her parents in we have found that akiko received dollar_figure during each of without deciding at this time how much the takaos actually received in installment_sales payments from the silver lake and sierra lakes properties between and it appears that petitioners have miscalculated the total amount that the takaos received from those sales by counting twice the dollar_figure purportedly received in see table supra p which reflects that a total of dollar_figure was received between and from installment payments from the two properties including dollar_figure received in the dollar_figure total agrees with the amounts reported on the takaos' tax returns for through as payments received from the silver lake and sierra lakes sales the years in issue in repayment for the loan that amount is not taxable to the takaos petitioners have not proved through testimony or other evidence that they received any cash from her mother above the dollar_figure which we have allowed petitioners further have not proved that the takaos brought into the united_states from japan any money other than money received for the repayment of the loan accordingly the understatement of income is reduced dollar_figure for each of the years in issue for loan repayments received from akiko's mother cash hoard under the cash deposits method of determining unreported income it is important to establish the amount of cash on hand at the beginning of the years in issue because a large amount of undeposited cash could provide a likely source for the unexplained bank_deposits united_states v soulard f 2d pincite petitioners have the burden to establish the amount of any cash hoard accumulated before the beginning of the years in issue as well as the amount from that cash hoard that akiko deposited during the years in issue see calhoun v united_states supra petitioners have not shown that the proceeds from the sales of properties or interest_income or money from relatives received before date were not deposited before that date conversely there is evidence that one or both of the takaos had deposited a significant amount of money in various bank accounts before that date for example a schedule of income received between and admitted into evidence see table supra p indicates that the takaos received interest_income from banks during that period of dollar_figure interest of that amount would suggest that the takaos maintained a substantial principal balance in the banks during those years yoshinori motomi and nakamura testified that akiko maintained a cash hoard in her home before and during the years in issue as well as at the time of her death however none of them knew the amount of cash akiko had on hand as of date or the cash that remained at the end of the years in issue they did not know whether any deposits akiko made during the years in issue came from that cash hoard yoshinori testified that akiko began depositing money in after an employee of the bank advised akiko she could earn interest on deposits petitioners also contend that akiko made deposits from her cash hoard after nakamura warned her in that it was dangerous to keep cash in the house that testimony seems to be belied by the apparently large principal balances akiko maintained in bank accounts before and during the years in issue it also is contradicted by motomi's testimony that akiko had a large sum of money on hand at the time of her death we do not doubt that akiko kept some cash on hand in years before and during the years in issue however we are unable to find from this record the amount if any of the questioned cash deposits that came from cash accumulated before date accordingly petitioners have failed to prove akiko's cash hoard constituted a nontaxable source for the unexplained bank_deposits specific checks petitioners suggest in their brief that deposits from motomi made during and were reimbursements for money akiko gave her for purchases that deposits from u s a publishing made in and were loan repayments made on a loan the takaos made to that entity in that the deposit from california physicians in was a refund for a medical payment and that the deposit from alameda county in was some type of refund this court does not consider statements in brief as proof rule b 99_tc_202 n 90_tc_1248 48_tc_704 affd per curiam 413_f2d_1047 9th cir petitioners presented no evidence at trial in support of their contentions that the deposits were made for the reasons asserted accordingly petitioners have not established that those deposits came from a nontaxable source petitioners suggest on brief that the checks from toraya apartments deposited in and were rental income that was reported already on the takaos' returns for those years the record shows that toraya apartments was a partnership of which nakamura was the managing general_partner and that the partnership maintained its own checking account the questioned checks are for the amounts of dollar_figure dollar_figure and dollar_figure for and respectively the takaos reported passive losses of dollar_figure and dollar_figure from toraya apartments for and respectively and passive_income of dollar_figure from toraya apartments for neither nakamura nor yoshinori testified as to the nature of the disputed checks we are not persuaded that the disputed checks from toraya constitute rental income already included in income petitioners speculate that the deposit in the amount of dollar_figure from toraya for was salary already reported in income yoshinori reported form_w-2 wages from toraya for of dollar_figure and akiko reported form_w-2 wages from toraya for of dollar_figure yoshinori did not testify regarding the nature of the dollar_figure check from toraya or about the manner in which toraya paid his or akiko's salary statements in briefs are not evidence rule b niedringhaus v commissioner supra viehweg v commissioner supra evans v commissioner supra under the circumstances we are not persuaded that the dollar_figure was included in income for as wages petitioners contend that the dollar_figure check from nakamura deposited in was a loan and not income nakamura testified that he lent yoshinori money in the record also contains a promissory note dated date in which yoshinori promises to pay nakamura dollar_figure on the basis of that evidence we find that the dollar_figure check from nakamura constituted a loan to yoshinori therefore it was not taxable_income to the takaos other unexplained bank_deposits petitioners assert that the remaining deposits for which there is no explanation do not exceed reported income under the bank_deposits method generally bank_deposits for the year are totaled and nontaxable amounts are eliminated the balance constitutes a reconstructed gross_income taxable_income then is calculated in the usual way using the reconstructed gross_income if the resulting figure differs from the taxable_income reported on the tax_return for that year the difference is presumed to constitute unreported taxable_income united_states v hall f 2d pincite n we cannot ascertain from the record the total amount of bank_deposits the takaos made during each of the years in issue rather for each year the parties refer to the amounts in issue as unexplained deposits petitioners have not shown that the deposits in dispute represent total deposits for the years in issue consequently we are not persuaded that the remaining deposits in effect are included already in reported income accordingly with regard to the remaining unexplained bank_deposits except to the extent that any of the remaining unexplained bank_deposits were included in respondent's concession in a stipulation of settled issues we sustain respondent on the basis of the foregoing we conclude that unexplained bank_deposits in the following amounts constitute unreported taxable_income to the takaos for the following years unexplained deposits in issue dollar_figure dollar_figure dollar_figure dollar_figure less money from parents big_number big_number big_number big_number check from nakamura -- -- -- big_number unreported income from deposits big_number big_number big_number big_number cash purchases on date akiko used dollar_figure cash to purchase a cashier's check on date yoshinori used dollar_figure cash to purchase a mercedes benz on date akiko used dollar_figure cash to purchase a traveler's check respondent contends that the source of the cash to make those purchases for and was unreported income petitioners contend that the takaos used cash from akiko's cash hoard to make the cash purchases both yoshinori and nakamura testified that the cash for the purchase of the mercedes benz came from akiko's cash hoard as we discussed above although we do not doubt that akiko maintained a cash hoard the record does not establish the amount of cash on hand as of the beginning of the years in issue or the amount that akiko used from funds accumulated before that time nevertheless on the basis of the testimony relating to the purchase of the mercedes benz we believe that at least some portion of the cash for the automobile came from cash accumulated before date we find that dollar_figure of the cash for the mercedes benz came from akiko's cash hoard accumulated before the beginning of the years in issue therefore unreported income should be reduced accordingly with regard to the remaining unreported income from cash purchases we sustain respondent investment_interest deduction in the notices of deficiency respondent determined that the takaos were not entitled to deductions for investment_interest they claimed on schedules a of their tax returns in the following amounts year amount dollar_figure big_number big_number big_number petitioners contend that for each of the years in issue the takaos are entitled to investment_interest deductions for interest payments they made during those years on bona_fide debts respondent contends that petitioners have failed to establish that the takaos paid interest to qualified creditors for those years additionally respondent contends that the takaos did not have any qualified_investment_income against which any qualified_investment interest_expenses could be offset sec_163 provides the general_rule that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness limitations on that general_rule however may limit or prohibit a taxpayer from deducting indebtedness interest sec_163 for example sec_163 provides that a taxpayer other than a corporation may not deduct personal interestdollar_figure sec_163 excluded from the definition of personal_interest is investment_interest sec_163 sec_163 provides in pertinent part as follows personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtednes properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d c any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer d any qualified_residence_interest within the meaning of paragraph and e any interest payable under sec_6601 on any unpaid portion of the tax imposed by sec_2001 for the period during which an extension of time for payment of such tax is in effect under sec_6163 or sec_6166 or under sec_6166a as in effect before its repeal by the economic_recovery_tax_act_of_1981 investment_interest is defined in sec_163 as follows investment_interest --for purposes of this subsection-- a in general --the term investment_interest means any interest allowable as a deduction under this chapter determined without regard to paragraph which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment b exceptions --the term investment_interest shall not include-- i any qualified_residence_interest as defined in subsection h or ii any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer c personal_property used in short_sale --for purposes of this paragraph the term_interest includes any amount allowable as a deduction in connection with personal_property used in a short_sale sec_163 provides limitations on the amount of investment_interest that is deductible in a year for years before the investment_interest deduction is limited to net investment income15 plus dollar_figure over the years through follows sec_163 defines net investment_interest as net_investment_income --for purposes of this subsection-- a in general --the term net_investment_income means the excess of-- i investment_income over continued the dollar_figure in excess of net_investment_income is phased out sec_163 for years after the investment_interest deduction is limited to the taxpayer's net_investment_income for the year sec_163 the amount of investment_interest not deductible in a year is carried over to the next continued ii investment_expenses b investment_income --the term investment_income means the sum of-- i gross_income other than gain described in clause ii from property_held_for_investment and ii any net gain attributable to the disposition of property_held_for_investment c investment_expenses --the term investment_expenses means the deductions allowed under this chapter other than for interest which are directly connected with the production of investment_income d income and expenses from passive activities - -investment income and investment_expenses shall not include any income or expenses taken into account under sec_469 in computing income or loss from a passive_activity e reduction in investment_income during phase- in of passive_loss_rules --investment income of the taxpayer for any taxable_year shall be reduced by the amount of the passive_activity_loss to which sec_469 does not apply for such taxable_year by reason of sec_469 the preceding sentence shall not apply to any portion of such passive_activity_loss which is attributable to a rental real_estate activity with respect to which the taxpayer actively participates within the meaning of sec_469 during such taxable_year year and treated as investment_interest for that year sec_163 sec_163 defines property_held_for_investment to include i property which normally produces income described in sec_469 and ii an interest in an activity involving the conduct_of_a_trade_or_business which is not a passive_activity and in which the taxpayer does not materially participate sec_163 russon v commissioner 107_tc_263 income described in sec_469 includes sec_163 provides as follows property_held_for_investment --for purposes of this subsection-- a in general --the term property_held_for_investment shall include-- i any property which produces income of a type described in sec_469 and ii any interest held by a taxpayer in an activity involving the conduct of a trade or business-- i which is not a passive_activity and ii with respect to which the taxpayer does not materially participate b investment_expenses --in the case of property described in subparagraph a i expenses shall be allocated to such property in the same manner as under sec_469 c terms --for purposes of this paragraph the terms activity passive_activity and materially participate have the meanings given such terms by sec_469 'interest dividends annuities or royalties not derived in the ordinary course of a trade or business' sometimes known as portfolio_income russon v commissioner supra pincite quoting sec_469 interest_expense on a debt generally is allocated in the same manner as the debt to which the interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures 109_tc_279 hickman v commissioner tcmemo_1997_545 sec_1_163-8t temporary income_tax regs fed reg date interest_expense allocated to an investment_expenditure is treated for purposes of sec_163 as investment_interest sec_1_163-8t temporary income_tax regs fed reg date the term investment_expenditure means an expenditure other than a passive_activity_expenditure properly chargeable to capital_account with respect to property_held_for_investment within the meaning of sec_163 or an expenditure in connection with the holding of the property sec_1_163-8t temporary income_tax regs fed reg date debt is allocated to expenditures in accordance with the use of the debt proceeds sec_1_163-8t temporary income_tax regs fed reg date investment_interest deduction for petitioners assert that the takaos are entitled to an investment_interest deduction in the amount of dollar_figure for the accrued interest payment of dollar_figure they made in on a loan pier made to norager petitioners maintain that the balance of the interest payment may be carried over to respondent contends that petitioners have not established that yoshinori had any relationship to the special account from which nakamura paid the dollar_figure respondent contends further that petitioners have not shown that the takaos owed any money to pier respondent additionally asserts that petitioners have failed to establish that the claimed interest constitutes investment_interest it has long been established that for interest to be deductible under sec_163 the interest must be on the indebtedness_of_the_taxpayer and not the indebtedness of another 757_f2d_209 8th cir 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 58_tc_996 nakamura presented conflicting testimony regarding who was liable on the note norager a corporation or yoshinori and himself moreover it appears that the assets acquired with the loan proceeds belonged to norager not to the takaos thus petitioners have failed to establish that the takaos who owned stock in norager were personally liable on the debt to pier or that they had an interest in the property during the years at issue accordingly we sustain respondent's determination on the investment_interest issue for in light of our holding we do not address respondent's remaining arguments relating to this issue investment_interest deduction for petitioners claim that they are entitled to an investment_interest deduction of dollar_figure consisting of the carryover of investment_interest from plus dollar_figure interest yoshinori paid to nakamura on amounts yoshinori owed nakamura nakamura testified that the dollar_figure represented expenses he had incurred relating to an earlier audit that he had in the government's brief respondent erroneously stated that the takaos claimed an investment_interest expense deduction of dollar_figure on schedule a--itemized deductions of their return the form_4952 investment_interest expense deduction filed with the takaos' return shows interest_expense on investment debts paid_or_accrued in in the amount of dollar_figure allowed investment_interest expense in the amount of dollar_figure and disallowed investment_interest expense in the amount of dollar_figure the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a for the form_4952 filed with the takaos' return shows investment_interest expense paid_or_accrued in in the amount of dollar_figure allowed investment_interest expense in the amount of dollar_figure and disallowed investment_interest expense in the amount of zero the takaos reported deductible investment_interest in the amount of dollar_figure on schedule a for petitioners do not explain the dollar_figure discrepancy in the amount of investment_interest expense they claimed they paid in on form_4952 dollar_figure and the amount they now claim in their brief dollar_figure in light of our holding on the investment_interest deduction see infra we do not resolve the discrepancy passed on to yoshinori because personal_interest is not deductible on the return he filed for nakamura reported dollar_figure in interest_income from yoshinori respondent contends that petitioners did not establish that the takaos had any loan obligations to anyone in that carried any interest obligations in the amounts claimed by the takaos or that the takaos made any interest payments in that dollar amount during respondent additionally asserts that petitioners have failed to establish that the claimed interest constitutes investment_interest respondent also contends that the takaos did not have investment_income against which any investment_interest expense may be deducted petitioners presented no evidence showing that the takaos used the loan proceeds to which the interest payments relate to acquire or hold property_held_for_investment as defined in sec_163 thus they have failed in their burden_of_proof on this issue accordingly we sustain respondent's determination for in light of our holding we do not address respondent's remaining arguments relating to this issue investment_interest deduction for petitioners claim that the takaos are entitled to an investment_interest deduction of dollar_figure for interest they paid to nakamura on service charges and on a loan nakamura made to yoshinori in in order for yoshinori to make a payment on the loan from hada on the return he filed for nakamura reported dollar_figure in interest_income from yoshinori respondent contends that petitioners did not establish that the takaos had any loan obligations to anyone in that carried any interest obligations in the amounts claimed by the takaos or that the takaos made any interest payments in that dollar amount during respondent additionally asserts that petitioners have failed to establish that the claimed interest constitutes investment_interest respondent also contends that the takaos did not have investment_income against which any investment_interest expense may be deducted petitioners presented no evidence showing that the takaos used the loan proceeds to which the interest relates to acquire or hold property_held_for_investment as defined in sec_163 thus they have failed in their burden_of_proof on this issue accordingly we sustain respondent's determination for in light of our holding we do not address respondent's remaining arguments relating to this issue investment_interest deduction for petitioners contend the takaos are entitled to an investment_interest deduction of dollar_figure for imputed_interest on the loan from hada respondent contends that petitioners have failed to establish that any payment was made to hada during or that if a payment was made that the payment was not principal respondent additionally asserts that petitioners have failed to establish that the claimed interest constitutes investment_interest respondent also contends that the takaos did not have investment_income against which any investment_interest expense may be deducted petitioners presented no evidence showing that the takaos used the loan proceeds to which the interest relates to acquire or hold property_held_for_investment as defined in sec_163 thus they have failed in their burden_of_proof on this issue accordingly we sustain respondent's determination for in light of our holding we do not address respondent's remaining arguments relating to this issue we turn now to the additions to tax and penalties respondent determined for the years in issue sec_6651 respondent determined that the takaos are liable for an addition_to_tax for late filing under sec_6651 for because they failed to timely file their federal_income_tax return for that year petitioners contend that the takaos relied on nakamura to timely file their return respondent contends that the takaos did not prove that the failure to timely file was due to reasonable_cause we agree with respondent sec_6651 imposes an addition_to_tax of percent of the amount of the tax due for each month a return is delinquent up to a maximum of percent the addition_to_tax is not applicable if it is shown that the failure is due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioners have the burden of proving that the failure_to_file was due to reasonable_cause and not to willful neglect niedringhaus v commissioner t c pincite 84_tc_859 to prove reasonable_cause taxpayers must show that they exercised ordinary business care and prudence but nevertheless were unable to file the return within the statutorily prescribed time 92_tc_899 sec_301_6651-1 proced admin regs generally taxpayers may establish reasonable_cause by proving that they reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return and later found that the advice was erroneous or mistaken united_states v boyle supra pincite 86_tc_785 we have held that reasonable reliance on the erroneous advice of an attorney with respect to the due_date of a return may constitute reasonable_cause within the meaning of sec_6651 98_tc_294 the law is well settled however that reliance on an agent to actually file the return no matter how reasonable will not as a matter of law constitute reasonable_cause for a late filing under sec_6651 id pincite the supreme court made clear in united_states v boyle supra that a taxpayer's reliance on an agent to perform a nondelegable duty is different from a taxpayer's reliance on an expert's advice estate of la meres v commissioner supra pincite the record contains no explanation as to why the takaos' return was not timely filed petitioners have not shown that the takaos' failure_to_file timely returns was due to good_faith reliance on nakamura's erroneous advice rather than reliance on him to perform their nondelegable duty to file that return petitioners have not satisfied their burden of proving that the takaos had reasonable_cause for not timely filing their return and accordingly we sustain respondent's determination of the addition_to_tax under sec_6651 sec_6653 and sec_6662 respondent determined that the takaos are liable for an addition_to_tax under for negligence under sec_6653 for and accuracy-related_penalties for negligence under sec_6662 for and petitioners contend that the takaos are not liable for the addition_to_tax or accuracy-related_penalties for negligence because they relied in good_faith on nakamura to prepare their tax returns properly for the years in issue respondent contends that petitioners failed to prove that the takaos had reasonable_cause for understating their income on their returns for through and that the understatements constitute negligence within the meaning of sec_6653 and sec_6662 we agree with respondent sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the deficiency was due to negligence or intentional disregard of rules or regulations sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 sec_6662 applies an accuracy-related_penalty to the portion of an underpayment attributable to negligence or disregard of rules or regulations petitioners bear the burden of proving that respondent's determination is erroneous rule a axelrod v commissioner t c pincite negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6653 sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 crocker v commissioner t c pincite 85_tc_934 sec_1_6662-3 income_tax regs the takaos’ failure to maintain and to produce reliable records of their financial transactions and taxable_income supports a conclusion of negligence crocker v commissioner supra pincite schroeder v commissioner t c pincite moreover they cannot avoid the addition_to_tax or penalty on the basis of reliance on their tax preparer because they did not provide nakamura with records or other information sufficient to prepare their returns accurately 88_tc_654 the evidence justifies imposition of the addition_to_tax or penalties for negligence for each year for we apply the addition_to_tax to the entire understatement_of_tax sec_6653 for years after the penalty applies only to the portion of the understatement attributable to negligence sec_6662 for those years petitioners did not prove that any of the adjustments conceded by the takaos or decided by the court in favor of respondent were not attributable to negligence accordingly for through we apply the penalty to the entire understatement_of_tax sec_6661 respondent determined that the takaos are liable for an addition_to_tax for substantial_underpayment of tax under sec_6661 for petitioners contend that the takaos are not liable for the addition_to_tax under sec_6661 because they relied in good_faith on nakamura to properly prepare their tax returns for the years in issue respondent contends that the takaos are liable for the addition_to_tax under sec_6661 because petitioners failed to prove that the takaos acted in good_faith or had reasonable_cause for the understatement of income on the return or disclosed the understatement on their return for that year we agree with respondent sec_6661 imposes an addition_to_tax of percent of any underpayment attributable to a substantial_understatement of tax sec_6661 90_tc_498 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure whichever is greater sec_6661 an understatement is the amount required to be shown on the return less the amount actually shown on the return sec_6661 the commissioner may waive the addition_to_tax if the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6661 petitioners bear the burden of proving that respondent's imposition of additions to tax under sec_6661 is erroneous rule a 92_tc_501 petitioners did not present any evidence at trial which would prove that the takaos had reasonable_cause for the understatement or that they acted in good_faith in omitting the income from their return accordingly we sustain respondent's determination as to the addition_to_tax under sec_6661 for office expenses deduction toraya in the notice_of_deficiency for and respondent determined that toraya was not entitled to deduct dollar_figure and dollar_figure respectively for office expenses claimed on toraya's returns for those years in a stipulation of settled issues respondent conceded that toraya is entitled to deduct dollar_figure as office expenses for the remaining adjustments for office expenses for and remain in issue petitioners contend that for and toraya is entitled to deduct as office expenses dollar_figure and dollar_figure respectively that it paid to motomi to reimburse her for expenses she incurred in establishing an office in her home at nakamura's request petitioners maintain that motomi used the office among other things to reconcile waitress tags to cash register tapes and to count credit charge slips and record them on the daily sales registers petitioners contend that the payments were not gifts to motomi petitioners assert that the payments served a business necessity and that motomi would be taxable for the payments unless she can establish that she may deduct her home_office expenses on the kudos' tax returns respondent contends that petitioners have failed to substantiate that the payments to motomi had a business_purpose respondent asserts that petitioners did not establish the character and dollar amount of motomi's alleged expenses that reimbursement of those expenses was properly authorized by toraya that motomi accounted for her expenses to toraya and that motomi was required to work at home thus respondent maintains petitioners have failed to establish that the claimed office expenses are deductible business_expenses respondent contends further that no deduction of the expenses is permissible absent an accounting by motomi of her expenses to toraya deductions are a matter of legislative grace and petitioners must prove that toraya is entitled to the claimed deductions rule a 503_us_79 292_us_435 sec_162 provides a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to sustain their burden_of_proof petitioners must establish that the claimed office expenses are normal usual or customary in toraya's trade_or_business and reasonable in relation to the purpose of that business 308_us_488 380_f2d_786 9th cir they must establish that the expenses bear a proximate and direct relationship to the taxpayer's trade_or_business 51_tc_213 affd 418_f2d_91 7th cir furthermore toraya must keep sufficient records to establish deduction amounts sec_6001 43_tc_824 motomi is the daughter of the takaos toraya's sole shareholders therefore transactions between motomi and toraya should be closely scrutinized to ascertain whether payments to her by toraya constitute bona_fide business_expenses which would be deductible under sec_162 see 82_tc_239 affd without published opinion 786_f2d_1174 9th cir see also schaefer v commissioner tcmemo_1994_444 toraya has the burden of establishing that the payments to motomi served a business_purpose and were reasonable in amount motomi testified that she maintained an office in her home to count credit card charges to calculate the hours worked by toraya's employees for preparing the payroll twice monthly and if she had time to check the waitress tags to make sure they were added correctly she stated that she recalled receiving money from toraya to reimburse her for her office expenses but she could not remember how much she received when it was paid or for which expenses she was reimbursed nakamura testified that toraya's board_of directors authorized him to reimburse motomi for the expenses she incurred in establishing an office in her home in san bruno california nakamura stated that he considered the money paid to motomi to be nontaxable to the kudos because it was a reimbursement of her expenses both motomi and nakamura testified that toraya had agreed to reimburse motomi for the expenses she incurred in maintaining an office in her home on toraya's behalf there is no evidence that toraya agreed to compensate motomi for her time or efforts in performing those activities consequently toraya must prove that the payments to motomi reimbursed expenses she incurred on toraya's behalf and that they were reasonable the record however lacks specificity as to the amounts motomi incurred in and in performing business-related activities in her home on toraya's behalf or even as to how toraya arrived at the amounts it paid to motomi in those years in our view the amounts claimed appear excessive for the alleged purpose accordingly toraya has failed to prove that these payments to motomi were business related and reasonable in amount nonetheless we are persuaded that motomi performed some business-related activities pertaining to toraya in her home and incurred some expense for that purpose under those circumstances we may make a reasonable estimate bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir we find that toraya is entitled to deduct dollar_figure for each of and for reimbursement of motomi's expenses_incurred in performing business-related activities in her home on toraya's behalf adjustments to purchases expense in the notices of deficiency for and respondent reduced toraya's purchases expense included in cost_of_goods_sold for those years by dollar_figure dollar_figure dollar_figure and dollar_figure respectively on the ground that toraya had not established that the those amounts were for purchases or were paid during those years subsequently in a stipulation of settled issues respondent conceded that for and those adjustments should be reduced by dollar_figure dollar_figure dollar_figure and dollar_figure respectively thus for and dollar_figure and dollar_figure respectively of the adjustments for purchases expense remain in issue payments to june and junichi petitioners contend that for and toraya is entitled to deduct dollar_figure and dollar_figure respectively as purchases expense for payments made to joan and junichi petitioners claim that nakamura wrote checks from toraya's checking account payable to joan and after joan left payable to cash in order for junichi to purchase food for the berkeley restaurant petitioners assert that even if joan and junichi had misused the money toraya gave them to purchase food for the berkeley restaurant toraya is entitled to the deduction they contend that the payments to joan and junichi were not gifts or constructive dividends respondent contends that the record does not establish that the payments to joan and junichi served a business_purpose respondent asserts that petitioners did not prove that joan performed any services relating to the berkeley restaurant or that junichi made any food purchases for the restaurant junichi is the son and joan is the daughter-in-law of the takaos toraya's sole shareholders therefore transactions between junichi and joan and toraya should be closely scrutinized to ascertain whether payments to them by toraya constitute bona_fide business_expenses which would be deductible under sec_162 see harwood v commissioner supra pincite see also schaefer v commissioner supra toraya has the burden of establishing that the payments to junichi and joan served a business_purpose and were reasonable in amount the record shows that during the years in issue it was toraya's practice to give money to the restaurants' managers motomi in the case of the post street restaurant and junichi in the case of the berkeley restaurant to purchase food and supplies for the restaurants at trial petitioners introduced checks payable to joan in and totaling dollar_figure and dollar_figure respectively petitioners introduced additional checks payable to cash in and endorsed by junichi totaling dollar_figure nakamura testified that toraya gave these checks in order for junichi to make cash purchases of food for the berkeley restaurant five checks written to joan in totaling dollar_figure carried a notation indicating purchases or a derivation thereof on the memo line one check written to joan in totaling dollar_figure carried the notation payroll on the memo line the other checks written to joan had no notation on the memo line the checks written to cash and endorsed by junichi all had notations on the memo lines indicating that the checks were for produce neither junichi nor joan testified at trial we are persuaded that junichi purchased food for the berkeley restaurant for petitioners submitted checks totaling dollar_figure we are not persuaded that toraya paid joan or junichi more than that amount in for purchases for the berkeley restaurant for petitioners submitted checks totaling dollar_figure of those checks we exclude from the amount deductible the check dated date in the amount of dollar_figure payable to cash and endorsed by junichi nakamura testified that joan left the california area in date and that junichi was preparing to close down the berkeley restaurant the restaurant closed on date we are not persuaded that toraya give junichi the dollar_figure to purchase food for the restaurant in addition we exclude the check dated date payable to joan in the amount of dollar_figure and containing a notation indicating its purpose was payroll we are not persuaded that the check was for food purchases or that that payment was not deducted as compensation accordingly we hold that for and the allowable deductions for purchases by joan and junichi are dollar_figure and dollar_figure respectively berkeley restaurant inventory petitioners contend that toraya is entitled to write off for dollar_figure as purchases for the berkeley restaurant's inventory petitioners maintain that at the beginning of the berkeley restaurant had an inventory balance of dollar_figure and on date when the restaurant was closed it had an inventory balance of zero petitioners maintain that whatever inventory remained on hand when the restaurant closed its doors was either discarded or transferred to the post street restaurant during and that toraya is entitled to include the dollar_figure as purchases expense for respondent contends that toraya's writeoff of the berkeley restaurant's inventory was improper respondent asserts that petitioners gave contradictory explanations as to what happened to the berkeley restaurant's inventory when the restaurant closed--claiming both that it was abandoned and that it was transferred to the post street restaurant respondent maintains that if the inventory was not abandoned the post street restaurant's inventory should have been adjusted to show the addition of the berkeley restaurant inventory petitioners counter that the berkeley restaurant's inventory already was included in toraya's opening_inventory in its general ledger and therefore the post street restaurant's inventory did not need to be adjusted when the berkeley restaurant was closed in gross_income of a taxpayer who uses inventory is calculated by subtracting cost_of_goods_sold from gross_receipts 85_tc_485 sec_1_61-3 income_tax regs cost_of_goods_sold generally is calculated by subtracting inventory on hand at the end of the year from the sum of inventory on hand at the beginning of the year and the cost of any purchases made during the year molsen v commissioner supra see also sec_1_162-1 income_tax regs respondent does not challenge the value of the berkeley restaurant's beginning_inventory petitioners contend that toraya combined the berkeley restaurant's and the post street restaurant's beginning inventories in calculating its gross_income for we have found that the berkeley restaurant closed in date and that any usable inventory was transferred to the post street restaurant toraya would not be entitled to write off any of the berkeley restaurant's inventory that remained on hand at yearend because that inventory was not abandoned but was transferred to the post street restaurant and was includable in closing_inventory for toraya however would be entitled to claim as part of its cost_of_goods_sold any of the berkeley restaurant's beginning_inventory that was used or abandoned during accordingly we hold that for in the rule_155_computations in calculating toraya's cost_of_goods_sold for the year after taking into account any adjustments to toraya's cost_of_goods_sold for the year agreed to by the parties or decided by this court the post street restaurant's closing_inventory should be subtracted from the sum of the post street and berkeley restaurants' beginning_inventory and the allowable purchases by the post street and berkeley restaurants during unreported income respondent determined that toraya had unreported income consisting of unexplained cash deposits into the bank accounts of the takaos for through certain cash purchases by the takaos in and and unexplained cash deposits into the bank accounts of the kudos for and respondent concedes that cash deposits into the bank accounts of the kudos in and in the amounts of dollar_figure and dollar_figure do not constitute gross_receipts of toraya for those years additionally we have decided as discussed above in the section relating to unreported income of the takaos that dollar_figure per year of the unexplained cash deposits by the takaos came from the repayment of a loan by akiko's parents and thus was not taxable to the takaos we also decided as discussed above that during akiko used dollar_figure of a cash hoard accumulated before to purchase a car for yoshinori and thus that amount also was not taxable to the takaos it follows that those amounts are not unreported receipts of toraya accordingly unreported income of toraya remaining in issue is as follows unreported income per the notices less respondent's less amounts from amount year of deficiency concessions nontaxable sources in issue dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number petitioners deny that toraya had any unreported income for the years in issue petitioners contend that the unexplained deposits into the takaos' bank accounts did not come from the restaurants owned and operated by them or toraya petitioners assert that it would have been impossible for those restaurants to generate the sales necessary to produce the amount of unreported income determined by respondent petitioners maintain that the restaurants' method_of_accounting for cash assured that all cash was accounted for and that there was no skimming of cash during the years in issue bank_deposits are prima facie evidence of income tokarski v commissioner t c pincite see also 11_f3d_40 5th cir the evidence of bank_deposits suffices to raise the inference that the taxpayer's income came from a taxable source we have decided above that the takaos had unreported income as evidenced by unexplained bank_deposits and cash purchases respondent need not prove a likely source of that unreported income petzoldt v commissioner t c pincite tokarski v commissioner supra pincite here however a likely source exists in sales receipts of the restaurant owned by them and the restaurants owned by toraya of which the takaos were the sole shareholders petitioners bear the burden of proving that toraya did not underreport its income rule a calhoun v united_states f 2d pincite 89_tc_1280 petitioners presented expert testimony by john shimmon shimmon in support of their contention that the restaurants could not have unreported sales receipts shimmon stated that in the restaurant business the difference between cost of sales and gross_profit is the purchase markup he indicated that in california restaurants markups range from percent to percent depending upon the quality of the restaurant with higher grade restaurants having higher percentage markups according to shimmon for a sales_tax audit the california state board_of equalization uses a yardstick of a 100-percent markup on food purchases to test the accuracy of total reported sales on the basis of data from the income_tax returns of toraya and the takaos shimmon calculated the following purchase markups for toraya's restaurants and the takaos' fillmore street restaurant to be as follows purchases markup year toraya fillmore st additionally shimmon stated that according to the golden gate restaurant association normal cash sales reported are only percent of total sales for the restaurants in issue shimmon calculated that their reported cash sales equaled the following percentages of total reported sales year percentage shimmon concluded that the restaurants' ratio of gross_profit to cost of sales and the restaurants' ratio of cash sales to total sales show that the restaurants could not have had any unreported sales for the years in issue the percentage markup figures upon which shimmon relied represent an average of all grades of restaurants shimmon considered the restaurants in question to be medium-grade restaurants respondent contends that petitioners have failed to establish that respondent's determination was erroneous respondent maintains that the source of the takaos' unexplained cash deposits was unreported gross_receipts from toraya respondent argues that the court should give little weight to shimmon's testimony because his conclusions were based on computerized records that are not in the record thus his calculations cannot be verified we weigh expert testimony in light of the expert's qualifications as well as all the other credible_evidence in the record 94_tc_193 we are not bound by the opinion of any expert witness and we will accept or reject that expert testimony when in our best judgment based on the record it is appropriate to do so id 84_tc_722 while we may choose to accept the opinion of one expert in its entirety 74_tc_441 we may also be selective in the use of any portion of that opinion 86_tc_547 we are not persuaded by shimmon's testimony that toraya reported all of its gross_receipts for the years in issue shimmon relied on a average range of markups based on all types and sizes of restaurants in arriving at his conclusion that toraya accurately reported its sales receipts for the years in issue it appears to us that many factors would affect the markup a specific restaurant could support including type size and popularity toraya restaurants were sushi bar restaurants the record does not indicate what a typical markup for that type of restaurant was during the years in issue shimmon rated the toraya restaurants as medium grade the record does not indicate the typical markup for that grade of restaurant for the same reasons we are not persuaded that shimmon's comparison of cash sales to total sales is persuasive additionally shimmon's calculations based on the figures reported on the tax returns show markups for each year in issue that are well in excess of the 100-percent markup yardstick that the california board_of equalization used to test the accuracy of reported sales shimmon concluded that this result strongly supported a finding that the unexplained bank_deposits did not arise from restaurant sales in our view however the differential also demonstrates the hazard of relying on averages based on all types and sizes of restaurants in concluding that the income of a specific restaurant was or was not understated moreover in calculating the markup taking into account respondent's increase in gross_receipts shimmon accepted as accurate the reductions to purchases expense determined by respondent on audit following concessions by the parties and our decision relating to that issue see supra shimmon's figures are no longer accurate rather after taking into consideration the adjustments to the unreported income and cost_of_goods_sold determined by respondent as discussed supra the restaurants' markups for the years in issue fall below the 225-percent top range used by shimmondollar_figure consequently the adjusted purchases using totals for the two restaurants owned by toraya and the one restaurant owned by the takaos the adjusted markups are computed as follows gross_receipts per return dollar_figure dollar_figure dollar_figure dollar_figure unreported income big_number big_number big_number big_number adjusted gross_receipts big_number big_number big_number big_number cost_of_goods_sold per return big_number big_number big_number big_number adjustment to purchases big_number big_number big_number -- adjusted cost_of_goods_sold big_number big_number big_number big_number continued markups do not support petitioners' contention that the restaurants could not have underreported their sales only two of the three restaurants in issue during the years in issue were owned by toraya we are persuaded that some portion of the unreported income is attributable to the restaurants owned by toraya and the balance is attributable to the restaurant owned by the takaos the portion attributable to the sole_proprietorship would not be taxable to toraya when we are convinced that some portion of alleged unreported income was in fact chargeable to the taxpayer we may estimate the amount of the income even in the absence of precise records and testimony bearing heavily upon the taxpayer who is responsible for the uncertainty 60_tc_728 see 74_tc_260 affd in part revd in part on other grounds and remanded 649_f2d_152 2d cir here the restaurants all operated under the toraya name and they all served japanese food we find that the unreported income should be allocated to each restaurant on the basis of the continued adjusted gross_profit big_number big_number big_number big_number purchases markup ratio of gross_receipts of that restaurant to total gross receipts19 of all restaurants accordingly for each year the unreported income in issue is allocable to the toraya-operated restaurants and to the fillmore street restaurant as follows toraya fillmore st total unreported year restaurants restaurant income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the unreported income attributable to the toraya restaurants is taxable to it petitioners' alternative positions petitioners contend in the alternative that toraya an accrual basis taxpayer is entitled to deduct additional sales_tax and california franchise_taxes for the years in issue to the extent that its gross_receipts are increased to reflect underreported income respondent concedes that petitioners are entitled to the additional sales_tax and california franchise tax deductions for the years in issue accordingly the additional deductions are to be included in the rule_155_computations total gross gross gross receipts- receipts- year receipts toraya percentage fillmore st percentage dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners further contend in the alternative that toraya is entitled to a theft_loss to the extent that its gross_receipts are increased to reflect underreported income because the cash was never deposited in toraya's bank accounts and must have been unlawfully diverted before receipt by toraya respondent contends that petitioners have presented no evidence to establish that toraya is entitled to a theft_loss for the gross_receipts not deposited into toraya's bank accounts but deposited into the takaos' bank accounts or used by them we agree with respondent accordingly no deduction for theft losses relating to the unreported income is allowable we turn now to the additions to tax and penalties for the years in issue sec_6651 respondent determined that toraya is liable for an addition_to_tax for late filing under sec_6651 for because it failed to timely file its federal_income_tax return for that year petitioners contend that toraya relied on nakamura to timely file its return respondent contends that toraya did not prove that the failure to timely file was due to reasonable_cause we agree with respondent the record contains no explanation as to why toraya's return was not timely filed petitioners have not shown that toraya's failure to timely file its return was due to good_faith reliance on nakamura's erroneous advice rather than reliance on him to perform toraya's nondelegable duty to file that return united_states v boyle u s pincite estate of la meres v commissioner t c pincite petitioners have not satisfied their burden of proving that toraya had reasonable_cause for not timely filing its return niedringhaus v commissioner t c pincite baldwin v commissioner t c pincite accordingly we sustain respondent's determination of the addition_to_tax under sec_6651 for sec_6653 and sec_6662 respondent determined that toraya is liable for an addition_to_tax for negligence under sec_6653 for and accuracy-related_penalties for negligence under sec_6662 for and petitioners contend that toraya is not liable for the addition_to_tax or accuracy-related_penalties for negligence because it relied in good_faith on nakamura to properly prepare its tax returns for the years in issue respondent contends that petitioners failed to prove that toraya had reasonable_cause for understating its income on its returns for through and that the understatements are due to negligence within the meaning of sec_6653 and sec_6662 we agree with respondent toraya's failure to maintain and to produce reliable records of its financial transactions and taxable_income supports a conclusion of negligence crocker v commissioner t c pincite schroeder v commissioner t c pincite moreover toraya cannot avoid the addition_to_tax or penalties on the basis of reliance on its tax preparer because it did not provide nakamura with the records or other information sufficient to prepare its returns accurately metra chem corp v commissioner t c pincite the evidence justifies imposition of the addition_to_tax and penalties for negligence for we apply the addition_to_tax to the entire understatement_of_tax sec_6653 for years after the penalty applies only to the portion of the understatement attributable to negligence sec_6662 for those years petitioners did not prove that any of the adjustments conceded by toraya or decided by the court in favor of respondent were not attributable to negligence accordingly for through we apply the penalty for negligence to the entire understatement_of_tax for each year sec_6661 respondent determined that toraya is liable for an addition_to_tax for substantial_underpayment of tax under sec_6661 for petitioners contend that toraya is not liable for the addition_to_tax under sec_6661 because it relied in good_faith on nakamura to properly prepare its tax returns for the years in issue respondent contends that toraya is liable for the addition_to_tax under sec_6661 because petitioners failed to prove that toraya acted in good_faith or had reasonable_cause for the understatement of income on the return or disclosed the understatement on its return for that year we agree with respondent petitioners did not present any evidence at trial which would prove that toraya had reasonable_cause for the understatement or that it acted in good_faith in omitting the income from its return or in overstating its deductions rule a tweeddale v commissioner t c pincite accordingly we sustain respondent's determination as to the addition_to_tax under sec_6661 for to reflect the foregoing and the concessions of the parties decisions will be entered under rule
